Corson, J.
This is an appeal from the order of the cir.cuit court of the seventh judicial circuit denying the motion of defendant to vacate and set aside a judgment rendered in said action against said defendant on the 16th day of February, 1892, and for leave to serve an answer in said cause. The mo*125tion to vacate and set aside the judgment was made upon the affidavits of S. E. Wilson, Esq., state’s attorney for Pall River county, and James Bradley, treasurer of said county, and state substantially the same facts as are stated by them in the case of Evans v. Fall River County, 4 S. D.—55 N. W. Rep. 862, and also upon a proposed answer, a copy of which was served with the notice of motion, alleging substantially the same fact as the proposed answer in the last mentioned case. The motion was denied, and the defendant appeals to this court.
The showing made upon the motion being substantially the same as that in the case referred to, and the briefs of the respective counsel being substantially copies of their briefs in that case, it will not be necessary to discuss the points presented further than was discussed in the opinion in that case. We held in that case that an application to set aside and vacate a judgment and for leave to serve an answer is addressed to the sound judicial discretion of the trial court, and will not be disturbed by this court, unless there has been a manifest abuse of such discretion. In this case we cannot say, on the showing made, there was any abuse of its discretion by the court in denying defendant’s motion, and for the reasons stated in the opinion the case referred to the order of the court below is affirmed.
All the judges concurring.